Matter of Hampshire Recreation, LLC v Village of Mamaroneck (2020 NY Slip Op 02063)





Matter of Hampshire Recreation, LLC v Village of Mamaroneck


2020 NY Slip Op 02063


Decided on March 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2018-12794
 (Index No. 2371/14)

[*1]In the Matter of Hampshire Recreation, LLC, et al., respondents, 
vVillage of Mamaroneck, et al., appellants.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, White Plains, NY (Robert A. Spolzino of counsel), for appellants.
Zarin & Steinmetz, White Plains, NY (David J. Cooper of counsel), for respondents.

DECISION & ORDER
In a hybrid action, inter alia, for declaratory relief and proceeding pursuant to CPLR article 78, the defendants/respondents appeal from an order of the Supreme Court, Westchester County (Linda S. Jamieson, J.), dated September 11, 2018. The order, insofar as appealed from, granted the motion of the plaintiffs/petitioners pursuant to CPLR 3124 to compel the depositions of certain witnesses, and denied the cross motion of the defendants/respondents Village of Mamaroneck and Village of Mamaroneck Board of Trustees pursuant to CPLR 3103 for a protective order precluding those depositions.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on a related appeal (see Matter of Hampshire Recreation, LLC v Village of Mamaroneck [Appellate Division Docket No. 2017-05104; decided herewith]), this appeal has been rendered academic (see Ahmed Elkoulily, M.D., P.C. v New York State Catholic Healthplan, Inc., 153 AD3d 772, 773).
AUSTIN, J.P., ROMAN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court